        Case: 3:20-cv-00728-jdp Document #: 11 Filed: 11/16/20 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WISCONSIN
                                  COURT FILE NO.: 20-cv-0728-JDP


 Scott Tolliver,

                   Plaintiff,
 v.                                                                Rule 26(f) Report

 National Credit Systems, Inc.

                   Defendants.



       Pursuant to Fed. R. Civ. P. 26(f) and the Court’s Standing Order Governing Preliminary

Pretrial Conferences, Attorney John Steinkamp for the Plaintiff and Attorney Bradley Armstrong

for Defendant, met by telephone on November 16, 2020, to prepare the following report.

I.     NATURE OF THE CASE

       Plaintiff’s submission: This action stems from Defendant’s failure to note Plaintiff’s

account as disputed after receiving a dispute letter.

       Defendant’s submission: National Credit Systems, Inc. (hereinafter, “NCS”) denies that

it has violated the FDCPA. NCS is not liable to Plaintiff for any amount. NCS states that at all

times, it has accurately recorded and furnished credit information as it relates to the Plaintiff.

Furthermore, any affirmative furnishing of credit information by NCS took place outside of the

one-year statute of limitations period set forth in the FDCPA. As such, and all damages

allegedly suffered by Plaintiff – which NCS denies actually exist – were not caused by NCS.

Lastly, even if there were to have been a violation – which NCS denies – it would have been the

result of a bona fide error notwithstanding the existence of policies and procedures reasonably

adapted to prevent such error. Accordingly, NCS’s collection efforts do not run afoul of the law

and NCS is not liable to the Plaintiff in any amount.

                                                  1
         Case: 3:20-cv-00728-jdp Document #: 11 Filed: 11/16/20 Page 2 of 4




II.     RELATED CASES

        None.

III.    MATERIAL, FACTUAL AND LEGAL ISSUES FOR TRIAL

        Plaintiff contends that the material issues arising from this case include:

        A.      The amount of damages to be awarded to Plaintiff.

        Defendant contend that the material issues arising from this case include:

        A.      Whether the account is a “consumer” account;

        B.      Whether Plaintiff provided notice of his dispute to NCS;

        C.      Whether Plaintiff’s cause of action is time-barred;

        D.      Whether NCS undertook an effort to collect the subject debt during the allegations

                at issue;

        E.      Whether the Plaintiff has standing to pursue his claims;

        F.      Whether the Plaintiff has suffered any damages as a result of any action or

                inaction taken by NCS’; and

        G.      Whether NCS has policies, procedures, or training with respect to maintaining

                compliance the FDCPA allegations at issue.

IV.     PLEADINGS TO BE AMENDED

At this time, the parties do not anticipate the need to amend their pleadings. Defendant may

amend its answer, as it related to its affirmative defense based on bona fide error.

V.      NEW PARTIES

At this time, the parties do not anticipate the need to add additional parties.

VI.     ESTIMATED TRIAL LENGTH

The parties believe that a trial in this case will last 2 days.



                                                    2
           Case: 3:20-cv-00728-jdp Document #: 11 Filed: 11/16/20 Page 3 of 4




VII.    ANY OTHER MATTER AFFECTING THE JUST, SPEEDY AND INEXPENSIVE
        DISPOSITION OF THIS CASE, OR WHICH THE COURT SHOULD TAKE
        INTO ACCOUNT IN SETTING THE SCHEDULE

        The parties agree to preserve electronically stored information (“ESI”) native and most-

reasonably searchable formats. The parties agree to produce any electronically stored

information, to the extent it is responsive to any proper discovery requests, in paper copy or PDF

format. If necessary, the parties agree to confer with one another regarding any additional

exchange or production.

VIII. RULE 26(f)(3) DISCOVERY PLAN

       The parties propose the following dates for filing of dispositive motions, witness disclosures

and discovery cutoff:

       •    Rule 26(a)(1) initial disclosures shall be made to the opposing party no later than:

            12/1/2020.

       •    Amendment of pleadings and naming of additional parties: 2/1/2021.

       •    Disclosure of expert witnesses and reports by Plaintiff with reports pursuant to Rule

            26(a)(2)(B): June 1, 2021.

       •    Disclosure of expert witness and reports by Defendants pursuant to Rule 26(a)(2)(B):

            July 1, 2021.

       •    Dispositive motions: August 1, 2021.

       •    Discovery cutoff: July 1, 2021.

       •    Rule 26(a)(4) disclosures, Special Verdicts, Jury Instructions, and all Motions in

            Limine: October 1, 2021.

       •    Objections to Motions in Limine, Jury Instructions, Special Verdicts: October 15, 2021.

       •    Trial: November 1, 2021.


                                                 3
       Case: 3:20-cv-00728-jdp Document #: 11 Filed: 11/16/20 Page 4 of 4




      Date: November 16, 2020


                                           /s/ Matthew C. Lein
                                            Matthew C. Lein
                                            State Bar No. 1084028
                                            Attorneys for Plaintiff
                                            LEIN LAW OFFICES, LLP
                                            15692 Hwy 63 North
                                            PO Box 761
                                            Hayward, Wisconsin 54843
                                            Telephone: (715) 634-4273
                                            Facsimile: (715) 634-5051
                                            mlein@leinlawoffices.com

Dated: November 16, 2020

                                    s/Bradley R. Armstrong
                                    Bradley R. Armstrong (WI #1096194)
                                    Michael S. Poncin, (MN #296417)
                                    MOSS & BARNETT, PA
                                    150 South Fifth Street, Suite 1200
                                    Minneapolis, MN 55402
                                    Telephone: (612) 877-5359
                                    Fax: (612) 877-5034
                                    Bradley.Armstrong@lawmoss.com
                                    Mike.Poncin@lawmoss.com
                                    Attorneys for Defendant




                                       4
